Name: Council Regulation (EC) No 75/2008 of 28 January 2008 amending Regulation (EC) No 1207/2001 on procedures to facilitate the issue or the making out in the Community of proofs of origin and the issue of certain approved exporter authorisations under the provisions governing preferential trade between the European Community and certain countries (Text with EEA relevance )
 Type: Regulation
 Subject Matter: tariff policy;  international trade
 Date Published: nan

 29.1.2008 EN Official Journal of the European Union L 24/1 COUNCIL REGULATION (EC) No 75/2008 of 28 January 2008 amending Regulation (EC) No 1207/2001 on procedures to facilitate the issue or the making out in the Community of proofs of origin and the issue of certain approved exporter authorisations under the provisions governing preferential trade between the European Community and certain countries (Text with EEA relevance) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) Regulation (EC) No 1207/2001 (1) lays down provisions to support the correct issue or making out of proofs of origin in relation to exports of products from the Community in the context of its preferential trade relations with certain third countries. (2) Annexes III and IV of Regulation (EC) No 1207/2001 should be amended in order to ensure correct indication of the origin of materials used in the manufacture in the Community of originating products. (3) Regulation (EC) No 1207/2001 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1207/2001 is hereby amended as follows: 1. Annex III shall be replaced by the text set out in Annex I to this Regulation; 2. Annex IV shall be replaced by the text set out in Annex II to this Regulation. Article 2 Supplier's declarations for products not having preferential origin status made before the date of entry into force of this Regulation shall remain valid. Article 3 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 2008. For the Council The President D. RUPEL (1) OJ L 165, 21.6.2001, p. 1. Regulation as last amended by Regulation (EC) No 1617/2006 (OJ L 300, 31.10.2006, p. 5). ANNEX I ANNEX III Supplier's declaration for products not having preferential origin status The supplier's declaration, the text of which is given below, must be made out in accordance with the footnotes. However, the footnotes do not have to be reproduced. ANNEX II ANNEX IV Long-term supplier's declaration for products not having preferential origin status The supplier's declaration, the text of which is given below, must be made out in accordance with the footnotes. However, the footnotes do not have to be reproduced.